DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 11/6/2020, in which claims 1, 9, and 17 was amended, and claims 1 – 4, 6 – 12, and 14 – 20 was presented for further examination.
3.	Claims 1 – 4, 6 – 12, and 14 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 – 4, 6 – 12, and 14 – 20 have been considered but are moot in view of new ground of rejection necessitated by the amendment.



Remarks
6.1	As per amended claim 1, applicant argues in substance in page 7 that Lisa et al (US 2015/0046421 A1) and Kumar et al (US 2012/0278159 A1) does not disclose the amended feature of initiating a first search for web pages on the Internet using the selected metadata key phrase via a first search engine that employs a first searching algorithm; initiating a second search for web pages on the Internet using the selected metadata key phrase via a second search engine that employs a second searching algorithm, wherein the first and second searching algorithms are distinct.
	In response to applicant argument, Examiner respectfully responds that the combine teaching of Lisa et al (US 2015/0046421 A1), Bosarge et al (US 2017/0323020 A1), and Kumar et al (US 2012/0278159 A1) specifically disclose the amended features of initiating a first search for web pages on the Internet using the selected metadata key phrase via a first search engine that employs a first searching algorithm; initiating a second search for web pages on the Internet using the selected metadata key phrase via a second search engine that employs a second searching algorithm, wherein the first and second searching algorithms are distinct (Lisa: para.[0040] – para.[0041], para.[0067], para.[0070], and para.[0089], and Bosarge: para.[0005]).
	Lisa discloses an improved user interface for enhancing internet searching. The interface allows multiple search queries (i.e. search phrase) to be generated from pre-existing document such as web pages, word processing, emails etc. (see para.[0019] – para.[0020]). The generated multiple search phrase are sorted and may be individually, or together, routed to separate search engines. Each search engine conducted the search for the received phrase and the appropriate search result are returned to the user interface (see para.[0040] and para.[0089]).
	Bosarge discloses methods for identifying and requesting content related to webpages (see para.[0012]). A request to browse a webpage is received, the contents of the webpage are identified and subsequently used as search query routed to search engine to search for the requested content. The search result is returned to the requesting entity (see para.[0013]). The search result are listed in an order based on their relevance to the query. Different search engines use different algorithms to determine the search result relevance (see para.[0005]).
	In addition, Lisa discloses different search engines and it is well understood by one of ordinary skill in the art that different search engines used different search algorithms, however, Bosarge was cited to explain that such procedure is obvious to one of ordinary skill in the art.
6.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lisa et al (US 2015/0046421 A1), in view of Bosarge et al (US 2017/0323020 A1), and further in view of Kumar et al (US 2012/0278159 A1).
As per claim 1, Lisa et al (US 2015/0046421 A1) discloses,
A method comprising: selecting a metadata key phrase for a target web page (Fig.2B and para.[0067]; “Yahoo news page is also shown in the window of FIG. 2B, with an article on a recent labor protest in France. ….. the user may again highlight words such as "Eiffel Tower," …. a small Yahoo symbol 218 appears next to the highlighted terms”).
initiating a first search for web pages on the Internet using the selected metadata key phrase via a first search engine that employs a first searching algorithm (para.[0067]; “One of the options is "Search the Web for `Eiffel Tower`". By moving the cursor over this menu item and clicking a separate Yahoo SEARCH results window 222 will appear”, para.[0070]; “To conduct a search, the user can highlight a single word, or a number of separate words or phrase(s)”, and para.[0089]; “determines for each separate search phrase the assigned search engines  ………individual search phrases are then routed or sent to the defined search engines”).
initiating a second search for web pages on the Internet using the selected metadata key phrase via a second search engine that employs a second searching algorithm (para.[0041]; “select from within the document one or more search terms to form a first search phrase ……search phrases can be routed to the same or different search engines” and para.[0089]; “determines for each separate search phrase the assigned search engines  ………individual search phrases are then routed or sent to the defined search engines”).
receiving results of the first and second searches, wherein the results comprises a list of identifiers of web pages on the Internet (para.[0040]; “search results may be returned in the form of data defining the address of internet web sites found as a result of the internet search (e.g., as a URL)” and para.[0077]; “returning the search results (or some selected number of "top" results)”). 
selecting the first N identifiers from the list, wherein N is an integer (para.[0077]; “returning the search results (or some selected number of "top" results)”). 
	Lisa does not specifically disclose wherein the first and second searching algorithms are distinct.
	However, Bosarge et al (US 2017/0323020 A1) in analogous art discloses,
wherein the first and second searching algorithms are distinct (para.[0005]; “different search engines use different web crawlers at different times and they also use
different algorithms for determining the significance or relevance between different terms”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate interface that are configured with unique features and controls facilitating content navigation of the system of Bosarge into internet searching tool of Lisa to retrieve information from multiple search engine that can be combined together to provide a relevant search result.
	Neither Lisa nor Bosarge specifically disclose accessing the N web pages corresponding to the N identifiers for capturing metadata key phrases, updating the selected metadata key phrase based on the contents of one or more the captured metadata key phrases, providing the updated metadata key phrase for access by search engine crawlers.
	However, Kumar et al (US 2012/0278159 A1) in an analogous art discloses,
accessing the N web pages corresponding to the N identifiers for capturing metadata key phrases (para.[0030]; “results are analyzed through automated mechanisms, e.g. some form of text matching, to check the ranking of the Web page ……..If the ranking of the Web page is low, i.e. the Web page is not among the first few results”).
updating the selected metadata key phrase based on the contents of one or more the captured metadata key phrases (para.[0030]; “provides recommendations on how to optimize the Web page increase the visibility of the Web page during searches, typically by examining usage of the keywords in the content of the Web pages” and para.[0037]; “recommendation engine 103 enhances (203) the visibility of the page to search engines using the relevant keywords sent by the extraction and analysis engine”).
providing the updated metadata key phrase for access by search engine crawlers (para.[0041]; “recommendation engine 103 enhances (207) the visibility of the page during searches conducted only on the Web site by using the relevant keywords sent by the extraction and analysis engine”).
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Kumar into the combine teaching of Lisa and Bosarge to obtain relevant keyword that represents the content of a website of an advertising company for improving the click-through rate on the website.

Claim 9 is an apparatus claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above. 

Claim 17 is a computer readable memory device claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above. 

8.	Claims 2 – 4, 10 – 12, and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lisa et al (US 2015/0046421 A1), in view of Bosarge et al (US 2017/0323020 A1), in view of Kumar et al (US 2012/0278159 A1), and further in view of Ismalon et al (US 2011/0035403 A1).
As per claim 2, the rejection of claim 1 is incorporated, Lisa et al (US 2015/0046421 A1), Bosarge et al (US 2017/0323020 A1),  and Kumar et al (US 2012/0278159 A1) does not specifically disclose wherein updating the selected metadata key phrase comprises replacing the selecting metadata key phrase with one of the captured metadata key phrases.
	However, Ismalon et al (US 2011/0035403 A1) in an analogous art discloses,
wherein updating the selected metadata key phrase comprises replacing the selecting metadata key phrase with one of the captured metadata key phrases (para.[0065]; “replacement of one or more terms of a search query with substitute terms”).  
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Ismalon into the combine teaching of Lisa, Bosarge, and Kumar to remove metadata that may be irrelevant to the website content because it includes content that may reduce the visibility of the website.

As per claim 3, the rejection of claim 1 is incorporated, Lisa et al (US 2015/0046421 A1), Bosarge et al (US 2017/0323020 A1), and Kumar et al (US 2012/0278159 A1) does not specifically disclose wherein updating the selected metadata key phrase comprises adding a word of one of the captured metadata key phrases to the selected metadata key phrase.
	However, Ismalon et al (US 2011/0035403 A1) in an analogous art discloses,
wherein updating the selected metadata key phrase comprises adding a word of one of the captured metadata key phrases to the selected metadata key phrase (para.[0106]; “adding the selected at least one refinement term to the first search query”).  
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Ismalon into the combine teaching of Lisa, Bosarge, and Kumar to add metadata that may be relevant to website content because it improves the keyword that will adequately represent the content of the website.

As per claim 4, the rejection of claim 1 is incorporated, Lisa et al (US 2015/0046421 A1), Bosarge et al (US 2017/0323020 A1), and Kumar et al (US 2012/0278159 A1) does not specifically disclose wherein updating the selected metadata key phrase comprises removing a word of the selected metadata key phrase.
	However, Ismalon et al (US 2011/0035403 A1) in an analogous art discloses,
wherein updating the selected metadata key phrase comprises removing a word of the selected metadata key phrase ([0536]; “removal terms removes the terms from the search query”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Ismalon into the combine teaching of Lisa, Bosarge, and Kumar to remove metadata that may be irrelevant to the website content because it includes content that may reduce the visibility of the website.  

Claims 10 - 12 are apparatus claim corresponding to method claims 2 - 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 - 4 respectively above. 

Claims 18 - 19 are computer readable memory device claim corresponding to method claims 2 - 3 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 - 3 respectively above.

8.	Claims 6 – 8, 14 – 16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Lisa et al (US 2015/0046421 A1), in view of Bosarge et al (US 2017/0323020 A1), in view of Kumar et al (US 2012/0278159 A1), and further in view of Adwait (US 2019/0095526 A1).
As per claim 6, the rejection of claim 1 is incorporated, Lisa et al (US 2015/0046421 A1), Bosarge et al (US 2017/0323020 A1), and Kumar et al (US 2012/0278159 A1) does not specifically disclose an act of calculating a value for each of the captured metadata key phrases, wherein each value is calculated based on a number of words of a respectively captured metadata key phrase that is contained in a content body of the targeted web page.
	However, Adwait (US 2019/0095526 A1) in an analogous art discloses,
further comprising an act of calculating a value for each of the captured metadata key phrases, wherein each value is calculated based on a number of words of a respectively captured metadata key phrase that is contained in a content body of the targeted web page (Fig.1 #124; “(KEY PHRASE 1, SCORE 1)”).  
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Adwait into the combine teaching of Lisa, Bosarge, and Kumar to identify the frequency of occurrence of the captured key phrases for understanding the important word on the web page and to obtain key phrases that will represent subject of the web page.

As per claim 7, the rejection of claim 6 is incorporated and further Adwait (US 2019/0095526 A1) discloses,
further comprising an act of selecting a captured metadata key phrase that corresponds to the calculated value that is highest among the calculated values (Fig.2 #210; “FILTERS THE PLURALITY OF CANDIDATE PHRASES BASED UPON THE PHRASE SCORE AND PRE-DETERMINED THRESHOLDS”).  
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Adwait into the combine teaching of Lisa and Kumar to identify the frequency of occurrence of the captured key phrase for understanding the important word on the web page and obtain key phrase that will represent subject of the web page.

As per claim 8, the rejection of claim 7 is incorporated and further Adwait (US 2019/0095526 A1) discloses,
wherein the selected metadata key phrase is updated based on the selected, captured metadata key phrase that corresponds to the calculated value that is highest among the calculated values (Fig.2 #212; “DETERMINE ONE OR MORE KEY PHRASES PRESENT IN THE DOCUMENT”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Adwait into the combine teaching of Lisa and Kumar to improve the key phrase that represent the web page thereby making the webpage accessible to more user looking for information.

Claims 14 - 16 are apparatus claim corresponding to method claims 2 - 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 6 - 8 respectively above. 

As per claim 20, the rejection of claim 17 is incorporated, Lisa et al (US 2015/0046421 A1), Bosarge et al (US 2017/0323020 A1), and Kumar et al (US 2012/0278159 A1) does not specifically disclose wherein the method further comprises: an act of calculating a value for each of the captured metadata key phrases, wherein each value is calculated based on a number of words of a respectively captured metadata key phrase that are contained in a content body of the targeted web page ; selecting a captured metadata key phrase that corresponds to the calculated value that is highest among the calculated values; wherein the selected metadata key phrase is updated based on the selected, captured metadata key phrase that corresponds to the calculated value that is highest among the calculated values.
	However, Adwait (US 2019/0095526 A1) in an analogous art discloses,
wherein the method further comprises: an act of calculating a value for each of the captured metadata key phrases, wherein each value is calculated based on a number of words of a respectively captured metadata key phrase that are contained in a content body of the targeted web page (Fig.1 #124; “(KEY PHRASE 1, SCORE 1)”).  
selecting a captured metadata key phrase that corresponds to the calculated value that is highest among the calculated values (Fig.2 #210; “FILTERS THE PLURALITY OF CANDIDATE PHRASES BASED UPON THE PHRASE SCORE AND PRE-DETERMINED THRESHOLDS”).
wherein the selected metadata key phrase is updated based on the selected, captured metadata key phrase that corresponds to the calculated value that is highest among the calculated values (Fig.2 #212; “DETERMINE ONE OR MORE KEY PHRASES PRESENT IN THE DOCUMENT”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Adwait into the combine teaching of Lisa, Bosarge, and Kumar to identify the frequency of occurrence of the captured key phrases for understanding the important word on the web page and obtain key phrases that will represent subject of the web page.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Universal knowledge management and desktop search system, 
US 2010/0030743 A1 author: Chunilal  R.Y.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/14/2021